Name: Commission Regulation (EEC) No 1164/93 of 13 May 1993 opening a standing invitation to tender for the supply to Albania of 40 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5. 93 Official Journal of the European Communities No L 118/9 COMMISSION REGULATION (EEC) No 1164/93 of 13 May 1993 opening a standing invitation to tender for the supply to Albania of 40 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency invitation to tender for the supply to Albania of bread ­ making common wheat held in the Rouen region by the said agency. Article 2 The invitation to tender shall cover 40 000 tonnes of bread-making common wheat in bulk to be supplied from a port in the Rouen region, cif (ex-ship), to the Albanian port of Durres. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure for the supply of food products to the population of Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1616/92 (4), as amended by Regulation (EEC) No 2098/92 (*), provides that contracts for the supply of cereals under Regulation (EEC) No 1567/92 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (6), as last amended by Regulation (EEC) No 606/92 Q, lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the French intervention agency ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed deliveries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Tenders may relate only to the entire lot of 40 000 tonnes specified in the notice of invitation to tender provided for in Article 14 of Regulation (EEC) No 1616/92, in accordance with the delivery specifications in Annex III hereto. 2. Notwithstanding Article 11 (3) of Regulation (EEC) No 1616/92 when delivery delays occur, for each day of delay 0,05 % of the security specified in Article 8 of that Regulation shall be forfeit in respect of the quantities delivered late. If such delays exceed a period of five days, the percentage forfeit shall amount to 0,1 % for each day of delay. 3. The part of the security, referred to in Article 8 of Regulation (EEC) No 1616/92, corresponding to any additional costs incurred by the Community, pursuant to Article 9 (2) of that Regulation or to the corresponding Articles relating to the other sectors, shall also be forfeit. 4. The provisions of the preceding paragraphs shall apply where delivery delay is attributable to the operator. HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 1616/92, the French intervention agency shall open a standing Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a.m., Brussels time, on 27 May 1993. 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 10 June 1993. 3. Notwithstanding Article 14 of Commission Regulation (EEC) No 1616/92 the intervention agency concerned shall publish, at least three days before the date laid down for the first partial invitation to tender, a notice of invitation. (') OJ No L 166, 20. 6. 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 170, 25. 6. 1992, p. 18 . 0 OJ No L 210, 25. 7. 1992, p. 15 . ( «) OJ No L 174, 14. 7. 1977, p. 18 . O OJ No L 65, 11 . 3 . 1992, p. 25. No L 118/10 Official Journal of the European Communities 14. 5. 93 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the take-over stage. Article 8 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence . Article 9 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 Tenders must be submitted to the French intervention agency. The French intervention agency shall forward tenders to the Commission in accordance with the model in Annex I hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 shall take the form shown in Annex II. Certificates shall be issued after unloading of the goods. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the French intervention agency. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 3 May 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Standing invitation to tender (or the supply to Albania of 40 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency (Regulation (EEC) No 1164/93) Tenderer Supply cost , Quantity (tonnes) applied for number (ECU/tonne) 1 2 3 1 2 3 4 etc. No L 118/1114. 5. 93 Official Journal of the European Communities ANNEX II SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations : ANNEX III Delivery specifications Delivery in bulk, cif (ex-ship) to the Albanian port of Durres. One lot of 40 000 tonnes :  The wheat shall be delivered by sea in regular instalments in line with a timetable to be agreed with the Albanian authorities, llie final date for completion of deliveries shall be 15 July 1993.